Citation Nr: 0707885	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.

2.  Entitlement to an evaluation greater than 10 percent for 
degenerative arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO).  In that decision, the RO increased the 
assigned rating for residuals of injury to both knees, from 
zero to 10 percent, effective from January 2002.  The veteran 
perfected an appeal as to that decision with respect to the 
assigned rating for the bilateral knee disability.  

During the appeal, in an April 2003 rating decision, the RO 
increased the overall rating for the residuals of injury to 
both knees by granting a separate 10 percent rating for each 
knee as follows.  The RO granted a 10 percent rating for 
injury of the left knee with degenerative changes; and a 10 
percent rating for injury of the right knee with degenerative 
changes; both effective from January 2002.

Subsequently during the appeal, in a July 2003 decision the 
RO granted an additional separate rating for each knee in 
addition to the existing 10 percent rating assigned for each 
knee for degenerative arthritis.  The RO assigned a 30 
percent rating for injury of left knee with ACL tear and 
medial meniscle tear; and a 20 percent rating for injury of 
right knee with complete ACL tear, medial meniscle tear.  All 
ratings were assigned effective from January 2002.

In a January 2005 decision, the Board addressed issues of 
entitlement to an evaluation greater than: (1) 10 percent for 
degenerative arthritis of the right knee; (2) 10 percent for 
degenerative arthritis of the left knee; (3) 20 percent for 
residuals of a right knee injury; and (4) 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.  The Board denied all four claims.

The veteran appealed the January 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While this case was pending at the Court, in December 2005 
the Court granted a Joint Motion by VA's Office of General 
Counsel and appellant's representative (parties) requesting 
that the Court vacate, in part, the Board's January 2005 
decision as to the issues on appeal pertaining to the left 
leg only.  That month the Court issued an Order vacating the 
January 2005 Board decision with respect to the rating claims 
pertaining to the left knee.  

The Court remanded the case to the Board, and in June 2006 
the Board remanded the case to the RO for further 
development.    


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury with ACL tear and medial meniscus tear is not shown to 
be productive of more than severe recurrent subluxation or 
lateral instability. 

2.   The veteran's service-connected degenerative arthritis 
of the left knee is manifested by painful motion with full 
extension (to zero degree), and flexion limited to 80 degrees 
of active motion, and 100 degrees of passive motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a left knee injury with ACL tear and 
medial meniscus tear, are not met.  38 U.S.C.A.          § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5257 
(2006).
 
2.  The criteria for a disability rating in excess of 10 
percent degenerative arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5260, 5261 (2006).


	


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
2003 and June 2006.  In these letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claims of entitlement to higher disability 
ratings for the claimed service-connected disabilities.  VA 
has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).   The notice letters were issued after the 
initial unfavorable decision.  Thereafter, however, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued additional supplemental 
statements of the case in November 2006.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves an effective date, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the claims for a 
higher rating are denied, the issue with respect to notice is 
moot.
 
The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, Social 
Security documents, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's service-connected injury of the left knee with 
ACL tear and medial meniscle tear is evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
other impairment of the knee-recurrent subluxation or 
lateral instability.  A 30 percent rating is the maximum 
assignable under that code, and is warranted for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).  The Board notes that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The RO has rated the degenerative arthritis of the left knee 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for arthritis due to trauma; which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray evidence, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Otherwise, 
in the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent rating; or if with such 
involvement of joints and with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).  
.  
Under Diagnostic Code 5261, limitation of leg extension is 
evaluated according to the following criteria: for extension 
limited to 5 degrees, 0 percent; for extension limited to 10 
degrees, 10 percent; extension limited to 15 degrees, 20 
percent; extension limited to 20 degrees, 30 percent; 
extension limited to 30 degrees, 40 percent; and extension 
limited to 45 degrees, 50 percent.

Limitation of motion of the knee may also be evaluated under 
diagnostic criteria on the basis of limitation of leg 
flexion, pursuant to Diagnostic Code 5260.  Under that code, 
limitation of leg flexion is evaluated as follows: flexion 
limited to 60 degrees, 0 percent; flexion limited to 45 
degrees, 10 percent; flexion limited to 30 degrees, 20 
percent; and flexion limited to 15 degrees, 30 percent.

The report of an April 2002 VA examination shows that the 
veteran reported complaints of constant bilateral knee pain, 
which over the years was increasing.  He reported that they 
"go out."  There was no clear history of muscle spasm.  The 
veteran stated that he was not on any medication, and had no 
weakness, fatigability, decreased endurance, incoordination 
or flare-ups.  On examination, the veteran appeared to have a 
normal gait and was in no distress.  The knees demonstrated 
no swelling, deformity or instability.  The range of motion 
of the left knee was to 120 degrees of flexion and to zero 
degree of extension.  There was no apparent weakness, 
fatigability, decreased endurance, or incoordination noted.  
X-ray examination was normal.  The report contains a 
diagnosis of persisting and increasing knee pain; no 
diagnosis has been established. 

The report of a March 2003 by VA examination shows that the 
veteran reported complaints of pain associated with the left 
knee disability.  He complained of having daily pain in the 
knee and swelling once a month.  He stated that when he gets 
severe pain, he is unable to move or walk.  He was taking 
medication for pain, taking 6 to 8 Motrin (800 mg) every day, 
with which the pain was manageable such that he could go to 
work in his job as a truck driver.  He reported difficulty 
sitting with the knee flexed, and some difficulty going up 
and down stairs.  He is unable to move or walk when he gets 
severe pain, which is usually located in the medial or 
anterior aspect of the left knee.  

He reported having buckling and giving away of the knee, 
which causes him to fall about two or three times a month 
because of the giving away of the knee.  He denied having any 
locking of the knee.  He used a brace in the past but no 
longer as it makes it worse.  

On examination, the left knee demonstrated a mild effusion, 
and the knee was tender to palpation over the medial aspect 
of the left knee, and over the patellar and patellar tendon.  
He had a positive anterior drawer test with some play.  The 
left knee had a full extension to zero degrees, and flexion 
was to 100 degrees, at which point he begins to experience 
medial joint line tenderness and patellar tenderness.  The 
left leg (and right leg) exhibited quadricep atrophy.  

The examiner noted that an MRI of the left knee conducted in 
June 2002 showed degenerative changes of the medial and 
lateral meniscus with an effusion, but the ACL could not be 
visualized.  The examiner further noted that in December 2002 
MRI examination had confirmed an anterior cruciate ligament 
complete tear likely chronic with an effusion and a medial 
meniscle tear.  The report contains a diagnosis of left knee 
with a complete ACL tear, medial meniscle tear and effusion 
with resultant giving away, swelling, and pain.

The report of a September 2006 VA examination shows that the 
veteran reported that he had had no surgery, and that he used 
a cane for walking.  The veteran reported that there were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  He reported he did have functional 
limitations on standing, and was unable to walk more than a 
few yards.  He reported that he did not have any deformity, 
stiffness, weakness or locking episodes, and no flare-ups of 
the joint disease.  He reported that he did have giving way, 
instability, pain, and that he had episodes of dislocation or 
subluxation several times a week.  He reported that he had 
repeated episodes of effusion.  

On examination, he had an antalgic gait.  There was no 
evidence of abnormal weight bearing.  On range of motion 
study, the veteran's left knee was able to actively flex 
against gravity from 0 to 80 degrees, with pain beginning at 
40 degrees and ending at 80 degrees.  Passive flexion was 
from 0 to 100 degrees, again, with pain beginning at 40 
degrees and ending at 100 degrees.  The left knee had full 
extension without pain.  There was no additional limitation 
of motion on repetitive use.  
 
In a summary of general joint conditions, the examiner made 
findings that there was no loss of bone, inflammatory 
arthritis, ankylosis, bumps consistent with Osgood-
Schlatter's disease, mass behind the knee, clicks or snaps, 
grinding, instability, patellar abnormality, meniscus 
abnormality, or other knee abnormality.  There was 
crepitation.

X-ray examination showed mild degenerative joint disease with 
mild narrowing of the medial and lateral joint space with 
minimal osteophyte.  The examination report contains a 
diagnosis/summary of problems showing that the etiology of 
the left knee disability was left knee degenerative joint 
disease.  The examiner opined as to the effect of the overall 
left knee disability on daily activities as follows: chores, 
severe; shopping, severe; exercise, prevents; sports, 
prevents; recreation, severe; traveling, severe; feeding, 
none; dressing, moderate.  The examiner opined that the 
veteran's knee disability showed no evidence of ankylosis; 
and that there was severe pain with range of motion that 
affects his activities of daily living.

A.  Residuals of a Left Knee Injury With ACL Tear and Medial 
Meniscus Tear
 
The veteran's residuals of a left knee injury with ACL tear 
and medial meniscus tear, is currently separately evaluated 
as 30 percent disabling under Diagnostic Code 5257.  This 
evaluation reflects severe recurrent subluxation or lateral 
instability.  A 30 percent rating is the maximum assignable 
under that code.  The medical evidence shows complaints of 
the left knee giving way and instability, with episodes of 
dislocation or subluxation several times a week.  There are 
also VA examination findings showing a positive anterior 
drawer test with some play; and MRI examination findings 
confirming an anterior cruciate ligament complete tear likely 
chronic; and medial meniscle tear and effusion with resultant 
giving away, swelling, and pain.  However, most recently 
during the September 2006 VA examination, the examiner made a 
finding that there was no instability.  

No matter how severe the veteran's residuals of a left knee 
injury with ACL tear and medial meniscus tear is, however, in 
terms of recurrent subluxation or lateral instability, the 
currently assigned 30 percent disability rating is the 
maximum assignable under Diagnostic Code 5257.  Therefore, an 
increase is not feasible under that code, which specifically 
addresses the condition of instability.  Therefore, on a 
schedular basis, a disability rating in excess of 30 percent 
is not warranted for the service-connected residuals of a 
left knee injury with ACL tear and medial meniscus tear.  A 
higher schedular disability rating cannot be assigned for 
that condition.  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Degenerative Arthritis of the Left Knee

After a review of the record, for the reasons discussed 
below, the Board concludes that a rating in excess of 10 
percent for degenerative arthritis of the left knee, is not 
warranted.  With respect to the right knee arthritis 
disability, the medical evidence essentially shows complaints 
of left knee pain on motion.  During the most recent VA 
examination, the veteran reported that he did not have any 
stiffness, weakness, or flare-ups.  
 
The evidence shows that extension of the left knee was full 
with no restriction in motion, as reflected in all of the VA 
examination reports discussed above.  Such full extension 
does not warrant a compensable rating, and therefore does not 
warrant a disability rating in excess of the 10 percent 
rating now in effect.  See Diagnostic Code 5261.  There is 
also no evidence of any pain with extension of the knee. 

The evidence further shows that the most restricted flexion 
of the left knee is to 80 degrees on active flexion, and 100 
degrees on passive flexion, albeit with complaints of pain 
beginning at 40 degrees.   That is shown during the most 
recent of the cited VA examinations.  There is no medical 
evidence showing flexion to be limited to 30 degrees, which 
would be necessary to warrant a 20 percent rating under 
Diagnostic Code 5260.  Notably, left knee flexion limited to 
80 degrees would not warrant a compensable rating under that 
code.

Thus, a rating in excess of 10 percent is not warranted for 
limitation of motion  because the demonstrated ranges of 
motion do not meet the criteria for a 20 percent rating under 
either Diagnostic Code 5260 or 5261.

The veteran's left knee disability is productive of pain.  
Given the range of motion findings, however, even though pain 
begins at 40 degrees, under both Diagnostic Codes 5260 and 
5261, a rating greater than 10 percent for the left knee is 
not appropriate. 

The evidence of record does not show that a higher rating can 
be assigned based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
During examination in April 2002, the veteran reported that 
he had no weakness, fatigability, decreased endurance, 
incoordination or flare-ups.  On examination, the examiner 
found no apparent weakness, fatigability, decreased 
endurance, or incoordination.  During the most recent VA 
examination, the reported symptoms included that the veteran 
did not have any weakness or flare-ups of the joint.  On 
examination, there was no additional limitation of motion on 
repetitive use.  X-ray examination findings show there was 
mild degenerative joint disease with mild narrowing of the 
medial and lateral joint space with minimal osteophyte.

Accordingly, as the veteran retained a range of motion from 0 
to 80 degrees of active flexion, and full extension (zero 
degree), without evidence of significant weakness, 
fatigability or incoordination, and as the functional 
impairment otherwise associated with the veteran's left knee 
disorder is not shown to be in excess of that contemplated by 
the assigned evaluation of 10 percent, the Board concludes 
that a higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 for 
left knee disability is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's left knee disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 
5263.  However, because the evidence shows that the veteran 
does not have ankylosis of the left knee or impairment of the 
tibia and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 10 percent is not 
warranted under Diagnostic Codes 5256 or 5262.  There is also 
no medical evidence showing that the veteran's left knee is 
productive of genu recurvatum.  Thus, consideration under 
Diagnostic Code 5263 does not provide support for the 
veteran's claim.  There is no evidence of dislocated 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint, so as to warrant a separate 
rating under Diagnostic Code 5259.  There is also no evidence 
of symptomatic removal of semilunar cartilage so as to 
warrant a separate 10 percent rating under Diagnostic Code 
5259.  
 
In sum, the evidence does not warrant granting an increase in 
the assigned rating for the service-connected degenerative 
arthritis of the left knee, on the basis of limitation of 
motion, or other potentially applicable diagnostic codes.  In 
making this determination, the Board has considered the 
overall severity of left knee disability as reflected by the 
two current separate ratings assigned for instability and 
arthritis.  The Board finds that the overall effect of the 
left knee disability on daily activities-as reflected in the 
opinion of the most recent VA examiner-is  adequately 
compensated by the two current separate ratings assigned for 
instability and for arthritis.  

In making this determination, the Board has considered the 
evidence shown in the medical record, including the VA 
examination reports discussed above as well as VA treatment 
records showing treatment for various complaints and 
conditions.  The treatment records do not show any 
significant complaints or treatment for the left knee 
disability.  Recent VA treatment records show that in July 
2006, the veteran reported having difficulty walking due to 
bilateral pain in his shins, making it difficult to walk a 
quarter of a mile.  At that time, the veteran made no 
complaints with respect to his left knee in relation to his 
complaints of having difficulty walking.   

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

iii.  Consideration of Extraschedular Rating

The Board has considered whether the veteran's overall left 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996). 

In this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  

Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the service-
connected left knee disability.
 









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left knee injury with ACL tear and medial meniscus tear, 
is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


